Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claims 1, 3-6, 17 and 18 have been cancelled;
Claim 15, lines 1-2 “claim 14” has been deleted, and – claim 7 – has been inserted.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3-6, 17 and 18 directed to invention non-elected without traverse.  Accordingly, claims 1, 3-6, 17 and 18 have been cancelled.

REASONS FOR ALLOWANCE
Claims 7-9, 12, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 discloses a milk-flavored flavoring composition that imparts burned butter taste and comprises 60-98.9 wt% fats containing 30 to 100 wt% milk fats, wherein the fats are heated to a temperature between 70ºC and 100ºC for 5 minutes to 3 hours and then the fats are heated to a temperature between 140ºC and 210ºC for 1 second to 50 minutes, but fails to disclose supplying oxygen to the heated fat composition; However, NPL “Concentrated butter and AMF” discloses that aerating milkfat compositions is known to provide the compositions with a more elastic texture.
While NPL Lee et al., “Isolation and Identification of Headspace Volatiles Formed in Heated Butter” discloses measuring the headspace volatiles, such as pentanal and hexanal, formed in heated milk-fat product (e.g., butter) to measure flavor imparted by the milk-fat product at certain temperatures (e.g., 100ºC, 150ºC and 200ºC), is well known, neither Wadahama, or any other prior art reference disclose the pentanal to hexanal ratio and/or the peroxide levels of the aerated fat composition recited in claim 7. Accordingly, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792